     Case 1:20-cv-00370-AWI-EPG Document 13 Filed 08/06/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7                                         UNITED STATES DISTRICT COURT

 8                               FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10       WILLIAM J. GRADFORD,                                     No. 1:20-cv-00370-AWI-EPG
11                            Plaintiff,                          ORDER DENYING PLAINTIFF’S MOTION
                                                                  THAT THIS CASE BE CONSIDEDERED AS
12               v.                                               A RELATED CASE TO ALL OTHER
                                                                  RELATED CASES WITH THE COURT
13       WALCZACK and DE LA HOYA,
                                                                  (ECF NO. 7)
14                            Defendants.
15
                On March 20, 2020, Plaintiff filed a motion to have “this case, Gradford v. Walczack et al
16
     # 1:20-cv-00370-SAB (PC)[1] be considered related to all other cases that are with the Court.” (the
17
     “Motion to Relate”).
18
                Local Rule 123 governs related cases:
19
                An action is related to another action within the meaning of this Rule when
20
                       (1) both actions involve the same parties and are based on the same or a
21                     similar claim;
                       (2) both actions involve the same property, transaction, or event;
22                     (3) both actions involve similar questions of fact and the same question of
                       law and their assignment to the same Judge or Magistrate Judge is likely
23                     to effect a substantial savings of judicial effort, either because the same
                       result should follow in both actions or otherwise; or
24
                       (4) for any other reasons, it would entail substantial duplication of labor if
25                     the actions were heard by different Judges or Magistrate Judges.

26   Local Rule 123(a).

27   ///

28   1
         This case was reassigned to District Judge Ishii and Magistrate Judge Grosjean on March 20, 2020. (ECF No. 9).
                                                                 1
     Case 1:20-cv-00370-AWI-EPG Document 13 Filed 08/06/20 Page 2 of 3

 1          Plaintiff’s other cases pending in this district are as follows:

 2               •   1:17-cv-01248-DAD-GSA-PC

 3                      o Current Defendant: Sgt. Florres

 4                      o Cause of Action: excessive force, occurring at the Stanislaus County Public

 5                          Safety Center

 6               •   1:18-cv-01364-DAD-GSA

 7                      o Current Defendant: Guiltron

 8                      o Cause of Action: retaliation, occurring at the Stanislaus County Public

 9                          Safety Center

10               •   1:19-cv-01252-DAD-EPG (PC)

11                      o Current Defendant: Deputy Freddie

12                      o Cause of Action: conditions of confinement, occurring at the Stanislaus

13                          County Public Safety Center

14               •   1:20-cv-00543-NONE-EPG

15                      o Current Defendants: F. Velasco and T. Webster

16                      o Causes of Action: verbal harassment and retaliation, occurring at the

17                          Stanislaus County Public Safety Center

18               •   1:20-cv-00858-JLT (PC)

19                      o Current Defendant: Fto Baez

20                      o Cause of Action: Violation of First Amendment, occurring at the Stanislaus
21                          County Public Safety Center

22          The Court finds that these cases do not satisfy the criteria for relation of cases under Local

23   Rule 123.

24          The actions do not involve the same parties. Although Plaintiff is plaintiff in the other

25   actions, they all involve different defendants.

26          The actions do not involve the same property, transaction, or event. Plaintiff’s allegations
27   here concern his probation officers’ actions or omissions after Plaintiff’s incarceration. The other

28   cases concern events at Stanislaus County Public Safety Center during his incarceration. They

                                                        2
     Case 1:20-cv-00370-AWI-EPG Document 13 Filed 08/06/20 Page 3 of 3

 1   also involve different legal claims. For the same reason as above, Plaintiff’s claims do not

 2   involve similar questions of fact.

 3          Finally, Plaintiff does not point the Court to any other reason why it would entail a

 4   substantial duplication of labor if the actions were heard by different judges or magistrate judges.

 5   The Court does not see any reason either.

 6          For these reasons, Plaintiff’s Motion to Relate (ECF No. 7) is DENIED.

 7
     IT IS SO ORDERED.
 8

 9      Dated:     August 5, 2020                              /s/
10                                                      UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       3
